IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-30540
                          Summary Calendar



GLENN BROWN,

                                          Plaintiff-Appellant,

versus

WITCO CORPORATION,

                                          Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 99-CV-3868-S
                         --------------------
                           November 29, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Glenn Brown appeals the denial of a motion filed by the

Witco Corporation to remand the proceedings to an arbitrator.

The parties consented to proceed to final judgment before a

magistrate judge.    Both parties contend that our jurisdiction is

proper.

     We have “a duty to inquire into the basis of [our]

jurisdiction and of the jurisdiction of the district court.”     New

York Life Ins. Co. v. Deshotel, 142 F.3d 873, 883 (5th Cir.

1998).    We “have jurisdiction of appeals from all final decisions

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30540
                                 -2-

of the district courts.”    28 U.S.C. § 1291.   A decision is final

when it “ends the litigation on the merits and leaves nothing for

the court to do but execute the judgment.”      Coopers & Lybrand v.

Livesay, 437 U.S. 463, 467 (1978) (internal quotations and

citation omitted).

     The magistrate judge’s order denying a remand to the

arbitrator did not dispose of all the issues before the court.

The order endorses the arbitrator’s clarification of the original

arbitration award but does not enforce the arbitrator’s

clarification.   The order also does not dispose of the Witco

Corporation’s claims that Brown is not the proper party to have

brought the lawsuit and that the Oil, Chemical and Atomic Workers

International Union had to be joined as a party.     The magistrate

judge’s order denied Witco’s request to remand the case to

Arbitrator Britton; the order did not end the litigation and

leave nothing for the court to do but execute the judgment.

See Livesay, 437 U.S. at 467; Sherri A.D. v. Kirby, 975 F.2d 193,

202 (5th Cir. 1992).    Accordingly, the order is not a final,

appealable order.

     We also note that the district court’s assumption of subject

matter jurisdiction is questionable.    See Local 1351 Int’l

Longshoremens Ass’n v. Sea-Land Serv. Inc., 214 F.3d 566, 569

(5th Cir. 2000).    The Labor Management Relations Act grants

“jurisdiction over parties who are signatories to the collective-

bargaining agreement in dispute.”    Sea-Land Serv. Inc., 214 F.3d

at 570 (citations omitted).    A suit by an employee against his

employer arising under § 301 of the Labor Management Relations
                             No. 00-30540
                                  -3-

Act is a hybrid claim which comprises two causes of action:    one

against the employer for breach of a collective bargaining

agreement and one against the union for breach of the duty of

fair representation.     See DelCostello v. International

Brotherhood of Teamsters, 462 U.S. 151, 164, 165 (1983).     The

magistrate judge should consider its exercise of jurisdiction in

disposing of the proper party plaintiff and joinder issues.

     Accordingly, this appeal is dismissed for lack of

jurisdiction.

     APPEAL DISMISSED.